MILLARD, C.J., STEINERT, BEALS, and TOLMAN, JJ., dissent.
On December 18, 1932, appellant's premises at a certain address in Seattle were temporarily flooded through the breaking of a city water main. On January 14, 1933, appellant filed a claim for damages to the personal property in his premises resulting from the flooding. That claim was rejected for insufficiency in form. It contained no items for damages to the real estate, except it claimed six dollars for renewal of the drain to the basement, which drain was alleged to have been filled with sand and mud. *Page 39 
On August 10, 1933, appellant filed the claim upon which this action is based. The claim and complaint are founded upon the theory that the breaking of the water main and the resulting flooding of his premises were due to the negligence of the city, alleging that the flood caused a subsidence and sinking of the ground under his house which caused the house to buckle and crack, which subsidence and consequent damage were not discovered nor discoverable by him until July 12, 1933, which was all within thirty days before that claim was filed.
Section 29, Art. IV, of the charter of Seattle provides:
"All claims for damages against the city must be presented to the city council and filed with the clerk within thirty days after the time when such claim for damages accrued, . . ."
The proof showed, and the trial court found, that appellant had suffered considerable damage by the subsidence of the house after his original claim had been filed; that, by reason of such sudden and violent flooding, soil and dirt upon which appellant's house was erected was washed away and there was deposited in the basement mud and silt; that, by reason of the removal of soil and dirt from thereunder, the house thereafter subsided, cracked and buckled in several places; that the subsidence of the house commenced at the time of the flood upon the removal of such lateral support and was due directly thereto, although the full effect of such subsidence and damage was not apparent to appellant until on or about July 12, 1933; that such damage to appellant's house began at the time of the breaking of the water main, and that he knew or, in the exercise of reasonable diligence, could have ascertained on or prior to January 14, 1932, that portions of the soil supporting the house had been *Page 40 
removed by the action of the flood waters and that the house might or probably would subside, crack or buckle as a result thereof; and that he had failed to file a proper claim within thirty days after the accrual of his claim, as provided by the above-quoted provision of the Seattle charter. The trial court accordingly concluded that appellant was entitled to recover nothing and dismissed his action with prejudice.
On appeal, as grounds for reversal, appellant forcefully contends that no probability of future damage could possibly have been apparent within the thirty days following the flood, and that the damage arose from a trespass resulting in a continuing nuisance, and that the damage sued for was not apparent, material, or reasonably discoverable, prior to July 12 to 15, 1933.
[1] It is unquestionable, of course, that the damage which resulted from the breaking of the main and the flooding of appellant's premises was not one arising from any taking or damaging of the property under the eminent domain provision of our constitution and laws. Willett v. Seattle, 96 Wn. 632,165 P. 876. That being established, it is equally certain that the injury constituted a tort, and the resultant damages were damages arising in tort.
The record shows that the flood waters receded within a few hours after the main burst. The removal of the soil supporting the house occurred at the time of the flood, even though the full effect of the damages may not have been ascertained by appellant until later.
Appellant relies largely upon Doran v. Seattle, 24 Wn. 182,64 P. 230, 54 A.L.R. 532, 85 Am. St. 948; Sterrett v.Northport Mining  Smelting Co., 30 Wn. 164, 70 P. 266;Brisky v. Leavenworth Logging, Boom  Water Co., 68 Wn. 386,123 P. 519 *Page 41 
; Marks v. Seattle, 88 Wn. 61, 152 P. 706; and certain cases from other states and England.
The Doran case, supra, arose out of building a bulkhead in a street, which was held to be a continuing nuisance. The Marks
case, supra, involved the removal of lateral support outside the confines of the owner's property which caused a slide that gradually progressed until it invaded his property. TheSterrett case, supra, was an action involving the destruction of land by fumes from a smelter, which obviously constituted a continuing nuisance. One case, Backhouse v. Bonomi, 1 Best 
Smith 970 (England), has been rejected by other courts in this country (Noonan v. Pardee, 200 Pa. 474, 50 A. 255), and has sometimes been disregarded in England.
We can find no cases from this court exactly in point on this question of when such an action accrues so as to start the running of the statute of limitations as to filing a claim for damages. Some cases relied upon by appellant do not involve that question.
Cases in actions for personal injuries, or for insurance, such as Fee v. Department of Labor  Industries, 151 Wn. 337,275 P. 741, where the original injury progressed until it culminated in a final, definite result, are not in point. Such injury arises from one cause of a continuing development and result.
In Bennett v. Thorne, 36 Wn. 253, 78 P. 936, 68 A.L.R. 113, we said:
"A right of action ordinarily accrues by reason of some wrong, default or delict of the defendant — his infringement of a right of the plaintiff, or a failure in duty he owes to the plaintiff. `The elements of any cause of action are: (1) A right possessed by the plaintiff; (2) and infringement of such right by the defendant.' `A right claimed or wrong suffered by the plaintiff, on the one hand, and the duty or delict of the defendant on the other.' [Citing cases.]" *Page 42 
In Collins v. Spokane, 64 Wn. 153, 116 P. 663, it is held that the filing of a claim for damages within the period prescribed by such a charter provision as that above quoted is mandatory.
While we have never directly so held, the Willett case,supra, apparently inferentially holds that a claim upon a cause of action for damages from the negligent flooding of real estate accrues at the time of the flood or original trespass. That is the effect of the decision in Kansas Pac. Railway v. Mihlman,17 Kans. 224, and also in Fowlkes v. Nashville  Decatur R.Co., 56 Tenn. 829, and American Exchange National Bank v.Keeley, 39 S.W.2d (Tex.Civ.App.) 929.
One case almost on all fours with this case is found inNational Lead Co. v. New York, 43 F.2d 914, where the circuit court of appeals said:
"There was one act of negligence in laying the main with a faulty pipe section, one consequent breaking of the pipe, and one inflow of water resulting in immediate damage which gave rise to a cause of action that accrued at once. The decisive feature is that that cause of action has been made the basis of this suit against the city and all damage resulting from the one flooding is traceable directly to the one break. The plaintiff had a single right of action for all damage caused by the one act of negligence, and it accrued when the damage began, instead of, as the plaintiff seems to believe, when the damage was completely done. If no right of action accrues when some damage is done, but only when all the damage has been suffered, all a defendant would need to show in defense would be that suit was brought while the plaintiff continued to suffer damage or that future damages would be sustained. On such a theory a defendant would be immune from suit while the harmful effect of its wrongdoing continued. On the contrary, a plaintiff, any especial requirement for notice aside, has the right to sue upon being injured and to recover in one suit whatever damage is done without any new *Page 43 
act of negligence by the defendant, no matter how numerous the items of damage may be or that they do not occur simultaneously. The true test for determining whether one or more than one cause of action accrues, lies not in the number and variety of the items of damage but in whether or not all of the damage was caused by one and the same negligent act. The negligence causing the flooding was the breach of duty which ripened into a cause of action when the damage began. As soon as the negligent cause was counteracted, and this happened when the water was turned off about an hour after the break, the city ceased to violate any duty it owed the plaintiff. It was bound then only to compensate the plaintiff, provided the conditions precedent as to notice required by its charter were fulfilled, for the damage occasioned by its negligence which, though it no longer existed, had not entirely spent its force. All such damage arose from a single tort for which recovery could be had in one action."
We conclude that the judgment of the trial court is right, and it is affirmed.
MAIN, MITCHELL, BLAKE, and GERAGHTY, JJ., concur.